                            Case 1:21-sc-00394-RMM Document 5 Filed 03/08/21 Page 1 of 2



AO 93C (08118) Warrant       by Telephone      or Other Reliable     Electronic   Means                      ~ Original                 o Duplicate       Original


                                                      UNITED STATES DISTRICT COURT
                                                                                                 for the
                                                                                          District of Columbia

                       In the Matter of the Search of                                               )
                (Briefly describe the property to be searched                                       )
                 or identifo the person by name and address)                                        )      Case No. 21-SC-394
      INFORMATION     ASSOCIATED   WITH TWO INSTAGRAM           ACCOUNTS     STORED       AT        )
   PREMISES    CONTROLLED     BY FACEBOOK,INC.            PURSUANT   TO 18 U.S.c. 2703 FOR
                                                                                                    )
      INVESTIGATION    OF VIOLATION     OF 18 U.S.c. §§ 111(0).231(0),1512«),1752(.),40
                                       U.S.c. § 5104(e)                                             )

                      WARRANT BY TELEPHONE OR OTHER RELIABLE ELECTRONIC MEANS
To:         Any authorized law enforcement officer

         An application by a federal law enforcement officer or an attorney for the government requests the search and seizure
of the following person or property located in the          Northern            District of               California
(identif.; the person or describe the property to be searched and give its location):
  SEE ATTACHMENT                   A




         I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identifo the person or describe the property to be sei=ed):
  SEE ATTACHMENT                   B




            YOU ARE COMMANDED to execute this warrant on or before                  February 16, 2021       (not to exceed 14 days)
        o   in the daytime 6:00 a.m. to 10:00 p.m. 0' at any time in the day or night because good cause has been established.
        Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.
         The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to                       Zia M. Faruqui
                                                                                                                           (United States Magistrate Judge)

     g Pursuant to 18 U .S.c. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.c.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)
     o for _ days (not to exceed 30) ~ until, the facts justifying, the later specific date of                   08/02/2021
                                                                                                         Zia M. Faruqui
                                                                                                         2021.02.03 17:46:45
Date and time issued:     02/03/2021                                                                     -05'0"-0"--'            _
                          ---------------------------
                                                                                                                                  Judge 's Signature

City and state:                    Washington, D.C.                                                              Zia M. Faruqui, United States Magistrate Judge
                                                                                                                                 Printed name and title
                       Case 1:21-sc-00394-RMM Document 5 Filed 03/08/21 Page 2 of 2



AO 93C (08/18) Warrant by Telephone or Other Reliable Electronic Means (Page 2)


                                                                              Return
Case No.:                                 Date and time warrant executed:                 Copy of warrant and inventory left with:
 21-SC-394                                 '2.. f ?, 11.02. \         (0 : 2
Inventory made in the presence of:


Inventory of the property taken and name(s) of any person(s) seized:



                            Fo.cebcxlk Ga~e.. 5<6 \ (0593
                                  1:.(\s+~ n~.M bf'ttJ'\.o_ c.,uo..l11 ~
                                         R(,(.O,,~~          PDf
                                          ~uonl~ A.1~l ,,~
                                          Af~La~V\ -r
                                   T. (\~-\-~.U~.M               'o'(Uf\O_ C,Ut)..

                                                      ?0 F
                                            ~G<.OII"li~

                                            iZuorli ~ f\~\ ve.,
                                            1\ff\       a~v\1"



                                                                          Certification


         I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.
